DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06 April 2021.  These drawings are acceptable.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Since Claim 18 depends from Claim 3, which depends from Claim 1, Claim 18 would appear to be duplicative of the amended section of Claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-11, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallam et al (5012636) in view of Kolmes et al (20060213173).
Hallam teaches a method for texturizing a plurality of yarns, comprising: 

sequentially setting a plurality of tack points on the bundle of yarns, each tack point being positioned at a point corresponding to a twist reversal between the first and second twists (Figure 5, between the S and Z twists).  
While Hallam essentially teaches the invention as detailed, it fails to specifically teach sequentially setting a plurality of additional tack points on the bundle of yarns, each additional tack point being positioned intermittently along the respective first and second twists of the bundle of yarns.  Kolmes, however, teaches that it is well known to provide multiple tack points along a length of yarn, regardless of change twist direction (Figure 1; Paragraph 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided multiple additional tacks along the length of the yarn, ensuring the twist does not back twist during winding.  The ordinarily skilled artisan would have appreciated that Kolmes teaches multiple tacks, and would have understood to provide tacks above and beyond those between switches in direction, improving the twist retention of the resultant yarn.
In regards to the at least additional tack point of the plurality of additional tack points on the bundle of yarns being positioned between sequential twist reversals, the ordinarily skilled artisan would understand to provide tack points anywhere the bundle of yarns would benefit from additional strength against untwisting.
In regards to Claim 3, Hallam teaches a tack assembly (Details 20, 26, 28) receives the bundle of yarns and sets the plurality of tack points onto the bundle of yarns, wherein a nip roller (Detail 40) is located downstream of the tack assembly along a yarn path, wherein the nip roller 
In regards to Claim 9, Hallam teaches a winder (Detail 60) is positioned downstream of the pull roller assembly, and wherein the winder pulls the yarn through the yarn texturizing apparatus (the yarn is being pulled, otherwise it would pileup in front of Detail 60).
In regards to Claim 10, Hallam teaches the at least two yarns comprises at least one continuous filament yarn (Column 22, lines 30-33).
In regards to Claim 11, Hallam teaches the continuous filament yarn comprises nylon, polypropylene, or polyethylene terephthalate yarns (Column 22, lines 30-33).
In regards to Claims 15 and 16, while Hallam does not specifically state that the speed of the pull roller assembly is selected to run at a speed that is at least or about 5% faster than the speed of the nip roller, it does show that the pull roller assembly is run faster than the nip roller (Figure 1, slack after detail 45 shows it is rotating faster, otherwise slack could not be formed).  The speed difference between the two is easily determinable and well within the abilities of the ordinarily skilled artisan.  It should be noted, Applicant provides no criticality or unexpected results arising from such a speed, other than to ensure tension, which would be obvious to the ordinarily skilled artisan.
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallam et al (5012636) in view of Kolmes et al (20060213173) as applied to claim 3 above, and further in view of Smith et al (3852946).
While the combination of Hallam in view of Kolmes essentially teaches the invention as detailed, it fails to specifically teach the plurality of yarns comprises at least two different colored yarns.  Smith, however, teaches that it is well known to provide the yarns as different colors (Column 8, lines 22-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used more than one color, so as to give the final product a different appearance.  It is well known that for certain markets, having a heathered appearance is desirable.  The ordinarily skilled artisan, knowing this, would understand to achieve such a heathered appearance by combining different colors as known.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallam et al (5012636) in view of Kolmes et al (20060213173) as applied to claim 3 above, and further in view of Loscher (6332312).
While the combination of Hallam in view of Kolmes essentially teaches the invention as detailed, it fails to specifically teach the nip roller comprises a driven flat belt operably associated with a plurality of rollers.  Loscher, however, teaches that it is well known to provide a flat belt operably associated with a plurality of rollers to form a nip (Figure 1, Detail 6; Column 5, lines 10-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such a belt, so as to contact the yarns more .
Terminal Disclaimer
The terminal disclaimer filed on 06 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,494,743 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 4-8, 13, and 19 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06 April 2021 have been fully considered but they are not persuasive.
Applicant has amended Claim 1 to contain the subject matter of Claim 2.  
Regarding Claim 2, Applicant argues that Kolmes fails to mention twist reversals, much less tack points between twist reversals.  As such, Applicant argues that Kolmes fails to cure the deficiencies of Hallam.  Examiner respectfully disagrees.  Kolmes teaches that providing tack points along the length of a yarn imparts cohesion.  While it is true that Kolmes does not mention twist reversals, it does not have to teach twist reversals to teach a beneficial use of tack points to impart cohesion.  Hallam teaches a yarn with twist reversals.  The only points where the yarn is stable are at the twist reversals tack points.  If the ordinarily skilled artisan wanted to improve the have to be placed between sequential twist reversals of Hallam.  The yarn of Hallam has the structure of a twist, a tack point, a reverse twist, a tack point, and then repeats.  The additional tack points could not occur where there is already a reversal tack point.  As such, they MUST occur between sequential twist reversals as this is the only choice.
	Applicant argues that because Hallam does not teach a metallic strand, the intermittent tacking of Kolmes is entirely inapplicable.  Examiner respectfully disagrees.  Kolmes does have a metallic strand, but that does not preclude the beneficial intermittent tacking from being applied to other materials.  The process of tacking is known and understood in the textile arts as a way by which to interlock fibers at a node to prevent movement.  The ordinarily skilled artisan would not be dissuaded by a metallic strand in Kolmes to improve the yarn of Hallam.
	Applicant argues that Examiner is assuming without basis that the yarn of Hallam lacks sufficient strength against untwisting.  Respectfully, Examiner disagrees.  Kolmes teaches that providing tacking points along the length of a yarn imparts cohesion.  If the yarn of Kolmes could benefit from cohesion, then it would have been obvious to try such tacking points along the entire length of Hallam.  Hallam only uses tacking points at twist reversals, but if the ordinarily skilled artisan wanted to improve cohesion, they would add additional tacking points.  And as discussed above, these tacking points must occur between sequential twist reversals as this is the only choice.  With regards to the additional effort needed to provide tacking points, this is inconsequential to the arguments of obviousness.  A beneficial method step would be beneficial regardless of additional effort.  In regards to changes in yarn properties, of course the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732